                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 17, 2021
                                    Application GRANTED. The arraignment is RESCHEDULED to May 25, 2021,
VIA ECF                             at 10:30 a.m. The link provided by Chambers remains the same, as does the call-
                                    in information for the public and press at Doc. #10. Time is excluded in the
The Honorable Jesse M. Furman       interests of justice from today, May, 19, 2021, until May 25, 2021, to allow the
United States District Judge        defendant time to receive and review discovery with counsel and to allow the
Southern District of New York       parties time to continue discussions of a potential disposition of this case. The
40 Centre Street, Room 2202         Clerk of Court is directed to terminate Doc. #12. SO ORDERED.
New York, New York 10007

       Re:     United States v. Tracii Show Hutsona, 21 Cr. 299 (JMF)

Dear Judge Furman:
                                                                                                        May 19, 2021
        The Government writes on behalf of the parties to respectfully request that the Court
adjourn the initial conference in the above-listed case, which is currently scheduled for May 21,
2021, at 10:30 a.m. The defendant recently retained new defense counsel. The defendant’s new
counsel has a sentencing hearing in another case that is also scheduled for May 21, 2021, at 10:30
a.m. Accordingly, the parties respectfully request that the Court adjourn the conference in this
case to either (1) Monday, May 24, at 11:00 a.m. or 2:00 p.m. or (2) sometime on Tuesday, May
25.

        The Government further requests that the Court exclude the time between today and the
date set by the Court for the initial conference, pursuant to the Speedy Trial Act. The ends of
justice served by granting such an exclusion outweigh the best interest of the public and the
defendant in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). An exclusion is warranted in
order for the Government to produce and the defendant to review discovery. An exclusion is also
warranted to allow the parties time to continue discussions of potential pretrial resolution of this
case. Defense counsel consents to this request.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          By: _____________________________
                                             Michael C. McGinnis / Timothy V. Capozzi
                                             Assistant United States Attorneys
                                             (212) 637-2305/2404

cc:    Deborah Colson, Esq.
